     Case 2:20-cv-01136-MWF-GJS Document 11 Filed 05/26/20 Page 1 of 2 Page ID #:30




1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3     21550 Oxnard St. Suite 780,
      Woodland Hills, CA 91367
4
      Phone: 877-206-4741
5     Fax: 866-633-0228
6
      tfriedman@toddflaw.com
      abacon@ toddflaw.com
7     Attorneys for Plaintiff
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10                                           Case No.
                                           )
11       AYMAN MOUSA, individually and ) 2:20-cv-01136-MWF-GJS
12      on behalf of all others similarly  ) NOTICE OF VOLUNTARY
        situated,                          ) DISMISSAL OF ACTION WITH
13
        Plaintiff,                         ) PREJUDICE AS TO PLAINTIFF
14      vs.                                ) AND WITHOUT PREJUDICE AS
15
        QUINSTREET, INC., d/b/a            ) TO THE PUTATIVE CLASS.
        DEBTHELP.COM, and DOES 1           )
16      through 10, inclusive, and each of )
17      them,                              )
        Defendant.                         )
18

19
      NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
20
      move this Honorable Court to dismiss this matter with prejudice as to plaintiff
21
      and without prejudice as to the class. No Defendant has filed either an answer or
22
      a motion for summary judgment at this time, and no Court order is necessary
23
      pursuant         to         the               Fed.          R.       Civ.      P.
24
      Respectfully submitted this 26th Day of May, 2020,
25

26
                                              By: s/Adrian R. Bacon Esq.
27
                                                   Adrian R. Bacon
28                                               Attorney for Plaintiff



                                        Notice of Dismissal - 1
     Case 2:20-cv-01136-MWF-GJS Document 11 Filed 05/26/20 Page 2 of 2 Page ID #:31




1                             CERTIFICATE OF SERVICE
2
      Filed electronically on May 26, 2020 2019, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on May 26, 2020, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
